372 F.2d 131
UNITED STATES of Americav.Charles SHERMAN, a/k/a "Shike", Appellant.
No. 15788.
United States Court of Appeals Third Circuit.
Argued January 17, 1967.
Decided January 30, 1967.

Thomas F. Gilson, Philadelphia, Pa. (Halbert, Kanter, Hirschhorn, Gilson & Corrigan, Philadelphia, Pa., on the brief), for appellant.
Harold S. O'Brian, Jr., Asst. U. S. Atty., Philadelphia, Pa. (Drew J. T. O'Keefe, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, GANEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This appeal from a federal conviction and sentence on a charge of theft of a carton of goods from an airline terminal presents a claim that the defendant's right to the benefit of counsel has been unlawfully abridged.


2
The accused had retained counsel long enough before trial to permit adequate preparation. On Friday, when the case was called for trial, counsel stated that he was ready for trial but was immediately engaged in trial in another court. The court then stated it unwillingness to permit the accused to remain longer on bail pending trial and proposed that the trial proceed on Monday. Counsel suggested the possibility that an associate in his office might defend the accused.


3
The trial began the following Monday and continued to its conclusion with a junior associate of retained counsel acting for the defense.


4
The record discloses no motion for a continuance and no representation that retained counsel's associate could not adequately get ready over the weekend for the presentation that retained counsel was already prepared to make. Indeed, the substitution of his junior associate was retained counsel's own suggestion.


5
In all of the circumstances, and particularly in the absence of any objection by counsel either to the substitution of his associate as counsel or to the trial date, we find no abridgement of the defendant's rights in the matter of representation by counsel.


6
The judgment will be affirmed.